If this opinion indicates that it is “FOR PUBLICATION,” it is subject to
                  revision until final publication in the Michigan Appeals Reports.




                           STATE OF MICHIGAN

                            COURT OF APPEALS


PEOPLE OF THE STATE OF MICHIGAN,                                       UNPUBLISHED
                                                                       May 20, 2021
               Plaintiff-Appellee,

v                                                                      Nos. 350991; 350992; 350993
                                                                       Washtenaw Circuit Court
TYWANTIST DONTE POTTER,                                                LC Nos. 18-000884-FH; 18-
                                                                               000909-FH; 18-001014-
                                                                               FH
               Defendant-Appellant.


Before: SHAPIRO, P.J., and JANSEN and BECKERING, JJ.

PER CURIAM.

     A jury convicted defendant of four counts of resisting arrest in violation of
MCL 750.81d(1). Defendant appeals as of right. We affirm.

                                        I. BACKGROUND

         Defendant was charged with a total of four counts of resisting arrest arising from incidents
at (1) the Ann Arbor Public Library on February 2, 2018, (2) a Starbucks restaurant on February
28, 2018, and (3) the campus of the Eastern Michigan University on August 19, 2018. There were
three lower court cases filed in connection with these events. Over defendant’s objections, the
cases were joined and tried together. The prosecution’s evidence consisted of testimony from
various police officers, as well as surveillance video from the library and footage from body-cams
worn by the police officers. This evidence showed that, during his interactions with police,
defendant engaged in multiple acts of resisting and obstructing officers in the lawful performance
of their duties, including physically pulling away from police, spitting on the officers, refusing to
comply with lawful commands, and, in one instance, attempting to bite an officer. In addition to
the evidence relating to the charges at issue in this case, the prosecutor offered other-acts evidence
involving an incident in 2016. In 2016, during his arrest at the library, defendant pulled away from
arresting officer, moved or kicked his leg in an effort to resist the officer’s attempts to search him,
and ultimately spat at the officer. The jury convicted defendant as charged.




                                                 -1-
                                            II. JOINDER

       Defendant argues that the trial court erred by joining three unrelated cases that involved,
at most, a series of similar spontaneous acts rather than a series of acts constituting part of a single
plan or scheme. According to defendant, he was prejudiced by this joinder and he is entitled to
new, separate trials. We disagree. In our view, even assuming the trial court’s joinder decision
was erroneous, defendant is not entitled to relief because the evidence from each case would have
been admissible as other-acts evidence at separate trials under MRE 404(b).1

       MCR 6.120(B) authorizes a trial court to “join offenses charged in two or more
informations or indictments against a single defendant” where it is “appropriate to promote fairness
to the parties and a fair determination of the defendant's guilt or innocence of each offense.”
“Joinder is appropriate if the offenses are related,” and, relevant to this appeal, offenses are
considered related if they are based on “a series of acts constituting parts of a single scheme or
plan.” MCR 6.120(B)(1)(c).

        In this case, the trial court permitted joinder on the basis that defendant’s offenses
committed against different police officers on different dates constituted parts of a plan or scheme
within the meaning of MCR 6.120(B)(1)(c). For purposes of this rule, “multiple offenses may be
‘related’ as part of a single scheme or plan despite a lack of temporal proximity.” People v
Williams, 483 Mich 226, 241 n 18; 769 NW2d 605 (2009). Likewise, offenses may be related as
part of a scheme or plan even if they involve separate crimes against different victims. See id. at
248-249 (compiling examples of joinder in cases involving separate offenses and multiple
victims). But “[o]ffenses committed at different times and places are not related merely because
they are of the same or similar character,” id. at 235 n 8 (quotation marks and citation omitted),
and offenses merely involving “the same or similar character” may not be joined under MCR
6.120, id. at 246.

        Defendant acknowledge that his charged offenses shared a similar character, but he argues
that the events occurring on separate days, at separate locations, and involving separate police
officers cannot be considered parts of a common plan or scheme. During its joinder analysis, the


1
 We set forth the applicable standards of review in People v Gaines, 306 Mich App 289, 304; 856
NW2d 222 (2014):
       Whether joinder is appropriate is a mixed question of fact and law. To determine
       whether joinder is permissible, a trial court must first find the relevant facts and
       then must decide whether those facts constitute related offenses for which joinder
       is appropriate. This Court reviews a trial court’s factual findings for clear error and
       its interpretation of a court rule, which is a question of law, de novo. However, the
       ultimate decision on permissive joinder of related charges lies firmly within the
       discretion of trial courts. [Quotation marks and citations omitted.]

“[A] preserved, nonconstitutional error is not grounds for reversal unless, after an examination of
the entire cause, it affirmatively appears that it is more probable than not that the error was outcome
determinative.” People v Williams, 483 Mich 226, 243; 769 NW2d 605 (2009).


                                                  -2-
trial court acknowledged that this is not a case in which defendant’s separate acts could be
considered pieces of a single scheme or parts of one larger plan. See People v Sabin (After
Remand), 463 Mich 43, 63; 614 NW2d 888 (2000). Instead, the trial court appeared to treat
defendant’s conduct as evincing the repeated use of a common plan to commit separate crimes.
See id. at 63-64. According to defendant, this conclusion was erroneous because “[t]o establish
the existence of a common design or plan, the common features must indicate the existence of a
plan rather than a series of similar spontaneous acts . . . .” Id. at 65-66 (quotation marks and
citation omitted) (emphasis added). Defendant asserts that there is simply no indication that he
had a plan or scheme to confront and spit at police; rather, the common features of defendant’s
conduct evince, at most, spontaneous—albeit similar—acts of resistance by defendant after police
initiated contact with him.

        However, even if we agreed with defendant’s position, he would not be entitled to relief
on appeal because any error was not outcome determinative given that the offenses would be
admissible as other-acts evidence in separate trials. Misjoinder may be deemed harmless when
“all or substantially all of the evidence of one offense would be admissible in a separate trial of
the other.” See Williams, 483 Mich at 244 (quotation marks and citation omitted). In other words,
joinder of “other crimes cannot prejudice the defendant more than he would have been by the
admissibility of the other evidence in a separate trial.” Id. at 237 (quotation marks and citation
omitted).

        As an alternative to joinder in this case, the prosecutor moved for admission of the
respective offenses as other-acts evidence in separate trials. Other-acts evidence is governed by
MRE 404(b), which states in part:

                (1) Evidence of other crimes, wrongs, or acts is not admissible to prove the
       character of a person in order to show action in conformity therewith. It may,
       however, be admissible for other purposes, such as proof of motive, opportunity,
       intent, preparation, scheme, plan, or system in doing an act, knowledge, identity, or
       absence of mistake or accident when the same is material, whether such other
       crimes, wrongs, or acts are contemporaneous with, or prior or subsequent to the
       conduct at issue in the case.

Other-acts evidence is admissible if the following circumstances are met:

       First, that the evidence be offered for a proper purpose under Rule 404(b); second,
       that it be relevant under Rule 402 as enforced through Rule 104(b); third, that the
       probative value of the evidence is not substantially outweighed by unfair prejudice;
       fourth, that the trial court may, upon request, provide a limiting instruction to the
       jury. [People v VanderVliet, 444 Mich 52, 55; 508 NW2d 114 (1993).]

        In analyzing the joinder question in this case, the trial court also addressed the prosecutor’s
motion under MRE 404(b), concluding that the evidence would be admissible in separate trials to
establish the absence of mistake or a common plan or scheme. Defendant argues that if the
different incidents do not establish a common plan or scheme then it also follows that the evidence
is not admissible under MRE 404(b). This argument, however, ignores the “many bases on which
MRE 404(b) permits evidence of other crimes.” Williams, 483 Mich at 244 n 26. Even if the


                                                 -3-
evidence could not be used to establish a common plan, the trial court concluded that the evidence
underlying the joined offenses would also be admissible to establish the absence of mistake. We
agree.

         Defendant’s repeated acts of spitting at police officers perhaps most clearly demonstrate
the relevance and admissibility of the three incidents as other-acts evidence in separate trials. At
the hearing on the admission of the evidence, the prosecutor argued that the similar incidents,
including defendant’s acts of spitting, were relevant to show that defendant’s conduct was
intentional and not a mistake. At trial, defense counsel questioned the officers about whether
defendant could have inadvertently spat on them while he was talking in a heated manner or
because he was coughing. Although inadvertent spittle while talking or coughing is certainly
possible, the idea that defendant’s conduct was inadvertent becomes significantly less probable
when considering that on three separate occasions defendant spat directly in the faces of three
police officers, hitting two of them in the eye with spit. See People v Mardlin, 487 Mich 609, 625;
790 NW2d 607 (2010) (“[T]he very function of the doctrine of chances is to permit the introduction
of events that might appear accidental in isolation, but that suggest human design when viewed in
aggregate.”). More generally, defense counsel argued that defendant had no intent to assault, to
batter, to resist, to obstruct, or to hurt police, but that he was instead “not bothering anybody” and
simply “living his life.” Regarding the library incident in particular, the defense also suggested
that defendant had been “startled awake” and “didn’t know what was going on.” And defense
counsel asserted that, at times, defendant in fact tried to cooperate with police, but he was just not
moving fast enough for their liking. According to the defense, it was the police, not defendant,
who took things to “the next level.” And yet, during the incident in August 2018, defendant chased
down a police car to throw a bucket at it.

        In this context, defendant’s mens rea was clearly at issue. See People v Crawford, 458
Mich 376, 393; 582 NW2d 785 (1998) (“[T]he more often the defendant commits an actus reus,
the less is the likelihood that the defendant acted accidentally or innocently.”) (quotation marks
and citation omitted). Accordingly, given the questions related to whether the spitting was
intentional, as well as the suggestions that defendant was uncertain about “what was going on” or
that his attempts to simply live his life were being mistakenly perceived as resistance, his pattern
of repeated physical resistance, spitting, and verbal abuse were relevant to establishing that he did
not act accidently or innocently but with the intent to resist.

        Even if relevant under MRE 404(b), otherwise admissible evidence may be excluded under
MRE 403 when the evidence’s “probative value is substantially outweighed by the danger of unfair
prejudice, confusion of the issues, or misleading the jury, or by considerations of undue delay,
waste of time, or needless presentation of cumulative evidence.” Defendant suggests that there
was a risk of jury confusion in this case because the evidence relating to the three incidents was
similar. However, the evidence presented was not complex, and there was little risk of confusion.
See People v Gaines, 306 Mich App 289, 305; 856 NW2d 222 (2014). Moreover, contrary to
defendant’s arguments, the high degree of similarity between the incidents actually increases the
evidence’s probative value. And the evidence had much more than “negligible” probative value,
particularly given the difficulty in proving defendant’s state of mind and the fact that defendant’s
mens rea was at issue. See People v Nasir, 255 Mich App 38, 45; 662 NW2d 29 (2003) (“Proving
an actor’s state of mind is difficult in virtually all criminal prosecutions.”). Further, while
prejudicial, the evidence did not inject any extraneous considerations, and the probative value of


                                                 -4-
the evidence was not outweighed by the risk of unfair prejudice. See People v McGhee, 268 Mich
App 600, 613-614; 709 NW2d 595 (2005). Considering the evidence’s probative value, MRE 403
would not warrant exclusion of the evidence.

        In sum, even if the trial court erred by joining the cases under MRE 6.120, defendant has
not shown outcome determinative error because the other incidents would have been introduced
as other-acts evidence under MRE 404(b) in separate trials. Defendant is not entitled to relief on
appeal.

                           III. EVIDENCE OF THE 2016 INCIDENT

        Defendant next argues that the trial court erred by admitting evidence of the 2016 incident
as other-acts evidence. For the reasons the evidence underlying the current charges would be
admissible as other-acts evidence at separate trials, we likewise conclude that the trial court did
not abuse its discretion by admitting evidence of the 2016 incident under MRE 404(b) to establish
the absence of mistake. Similar to the other incidents, the 2016 incident also involved defendant’s
acts of resistance against police including specifically spitting at an arresting officer. In fact,
during the 2016 incident, defendant had to turn to spit over his shoulder at the officer, belying any
suggestion of unintentional spitting.2 We note also the trial court endeavored to minimize the
prejudice from the 2016 other-acts evidence by giving a limiting instruction on the use of this
evidence at trial. See Sabin (After Remand), 463 Mich at 55-56. The trial court’s admission of
this other-acts evidence was not erroneous.

                            IV. DUE PROCESS AND UNANIMITY

        Finally, defendant argues that, absent a specific unanimity instruction, MCL 750.81d(1) is
unconstitutional because it provides alternate means for violating the statute that are so disparate
as to constitute separate offenses and, as applied to defendant, the statute is unconstitutional
because the prosecution offered a variety of proofs—rather than a single, coherent theory—to
establish various ways in which defendant violated the statute.3

           A. DUE PROCESS AND MULTITHEORY STATUTES UNDER SCHAD

        “A constitutional challenge to the validity of a statute can be brought in one of two ways:
by either a facial challenge or an as-applied challenge.” In re Forfeiture of 2000 GMC Denali and
Contents, 316 Mich App 562, 569; 892 NW2d 388 (2016). Defendant first argues that MCL
750.81d(1) is facially invalid. “A facial challenge attacks the statute itself, and requires the
challenger to establish that no set of circumstances exists under which the act would be valid.”
People v Johnson, ___ Mich App ___, ___; ___ NW2d ___ (2021) (Docket No. 351308); slip op


2
  In the context of an MRE 403 argument, defendant also asserts that the 2016 incident involved
unnecessarily duplicative evidence. It did not. The 2016 incident involved separate events than
those underlying the charges in this case, and the testimony of one officer describing these events
was not duplicative or cumulative.
3
 Defendant did not make these arguments before the trial court, and so his claims are unpreserved
and reviewed for plain error. See People v Hanks, 276 Mich App 91, 95; 740 NW2d 530 (2007)


                                                -5-
at 2 (quotation marks and citations omitted). “The party challenging the constitutionality of a
statute bears the burden of proving its invalidity.” People v Boomer, 250 Mich App 534, 538; 655
NW2d 255 (2002).

        “[I]t is well settled that when a statute lists alternative means of committing an offense,
which means in and of themselves do not constitute separate and distinct offenses, jury unanimity
is not required with regard to the alternate theories.” People v Gadomski, 232 Mich App 24, 31;
592 NW2d 75 (1998), citing People v Johnson, 187 Mich App 621, 629-630; 468 NW2d 307
(1991). The issue then is whether a statute creates separate and distinct offenses or merely
identifies alternate means of committing a single offense. This requires examination of “the extent
to which a statute could constitutionally define alternative means of committing a single criminal
offense.” See People v Cooks, 446 Mich 503, 514-515 & n 16; 521 NW2d 275 (1994).

       To make this determination, defendant asks that we follow the United States Supreme
Court’s plurality decision in Schad v Arizona, 501 US 624; 111 S Ct 2491; 115 L Ed 2d 555 (1991)
(opinion by SOUTER, J.).4 In that case, the defendant was convicted of first-degree murder after
the prosecutor presented alternative theories to the jury of both first-degree premeditated murder
and felony murder committed in the course of the robbery. Id. at 629. The Court was not
concerned about a jury returning a general verdict “predicated on the possibility of combining
findings” as to the defendant’s mental state. Id. 632. However, the Court recognized that the Due
Process Clause restrains a state’s authority to define conduct as mere alternative means rather than
separate offenses, and the Court sought to determine “the point at which differences between
means become so important that they may not reasonably be viewed as alternatives to a common
end, but must be treated as differentiating what the Constitution requires to be treated as separate
offenses.” Id. at 632-633. The Court concluded that there was no “single criterion” that could
resolve the issue and instead that the “appropriate specificity is a distillate of the concept of due
process with its demands for fundamental fairness, and for the rationality that is an essential
component of that fairness.” Id. at 637. The Court further explained:

       In translating these demands for fairness and rationality into concrete judgments
       about the adequacy of legislative determinations, we look both to history and wide
       practice as guides to fundamental values, as well as to narrower analytical methods
       of testing the moral and practical equivalence of the different mental states that may
       satisfy the mens rea element of a single offense. The enquiry is undertaken with a
       threshold presumption of legislative competence to determine the appropriate
       relationship between means and ends in defining the elements of a crime. [Id. at
       637-638 (citation omitted).]

        Applying this approach to the facts of that case, the Court determined that the statute at
issue set forth alternate means rather than separate offenses. The Court considered the historical
underpinnings for the state statute as well as comparisons in other jurisdictions, which largely
supported the conclusion that premediated and felony murder could be treated as mere alternative



4
 “A plurality opinion of the United States Supreme Court . . . is not binding precedent.” People v
Beasley, 239 Mich App 548, 559; 609 NW2d 581 (2000).


                                                -6-
means rather than separate offenses. Id. at 640-643. The Court then considered the different
mental states at issue and whether there was a moral disparity between the two, explaining that if

       two mental states are supposed to be equivalent means to satisfy the mens rea
       element of a single offense, they must reasonably reflect notions of equivalent
       blameworthiness or culpability, whereas a difference in their perceived degrees of
       culpability would be a reason to conclude that they identified different offenses
       altogether. [Id. at 643.]

As applied in the context of the murder statute, the Court reasoned:

               Whether or not everyone would agree that the mental state that precipitates
       death in the course of robbery is the moral equivalent of premeditation, it is clear
       that such equivalence could reasonably be found, which is enough to rule out the
       argument that this moral disparity bars treating them as alternative means to satisfy
       the mental element of a single offense. [Id. at 644.]

For all these reasons, the Court concluded that “the jury’s options in this case did not fall beyond
the constitutional bounds of fundamental fairness and rationality.” Id.

        Turning to the facts of this case, relying on Schad, defendant challenges the
constitutionality of MCL 750.81d(1), which states:

       [A]n individual who assaults, batters, wounds, resists, obstructs, opposes, or
       endangers a person who the individual knows or has reason to know is performing
       his or her duties is guilty of a felony punishable by imprisonment for not more than
       2 years or a fine of not more than $2,000.00, or both.

In view of the different conduct violative of MCL 750.81d(1), defendant contends that the
Legislature has unconstitutionally combined distinct offenses, encompassing a wide variety of
violent and nonviolent behavior, into a single statute. According to defendant, the alternate
methods also reflect different notions of blameworthiness or culpability as discussed in Schad, and
it would be violative of defendant’s right to jury unanimity to allow defendant’s conviction to
stand without a unanimous verdict regarding the method by which defendant violated the statute.

        In arguing that MCL 750.81d(1) is comprised of separate and distinct offenses, defendant
relies heavily on United States v Mosley, 575 F3d 603 (CA 6, 2009). In that case, the Sixth Circuit
held that, for purposes of federal sentencing guidelines, obstruction (specifically in the form of a
knowing failure to follow a lawful command, MCL 750.81d(7)(a)), constituted a “distinct offense”
from the violent means of violating MCL 750.81d and so the sentencing guideline pertaining to a
prior “crime of violence”5 was improperly scored for the defendant’s prior resisting and


5
 The sentencing guideline at issue asked whether defendant had committed a “crime of violence,”
which was defined as a felony that “(1) has as an element the use, attempted use, or threatened use
of physical force against the person of another, or (2)(a) is burglary of a dwelling, arson, or
extortion, involves use of explosives or (b) otherwise involves conduct that presents a serious



                                                -7-
obstruction conviction. Id. at 605-608. Defendant argues that Mosley establishes that MCL
750.81d(1) contains separate and distinct offenses and is therefore void under the Due Process
Clause.

        Decisions of lower federal courts are not binding on this Court. Abela v Gen Motors Corp,
469 Mich 603, 607; 677 NW2d 325 (2004), cert den 543 US 870 (2004). More important, Mosley
was not a due-process case involving analysis of MCL 750.81d under Schad. Nor did Mosley
suggest—and certainly Schad does not provide—that categorization of offenses for federal
sentencing purposes controls the constitutionality of the Legislature’s designation of acts as
alternate means of committing a single offense for purposes of conviction.
         Further, after Mosley, we decided People v Morris, 314 Mich App 399, 411; 886 NW2d
910 (2016), in which we held that MCL 750.81d. was not constitutionally overbroad6 because all
the listed means of violating the statute required “physical interference or the threat of physical
interference.” We acknowledged the Sixth Circuit’s holding in Mosley but noted that, “for our
purposes, it is enough to say that obstructing an officer through a ‘knowing failure to comply with
a lawful command’ requires some physical refusal to comply with a command, as opposed to a
mere verbal statement of disagreement.” Morris, 314 Mich App at 409 n 6.
         Thus, although defendant asserts that there is a clear moral disparity between violent and
nonviolent acts of resistance, this argument ignores the similarities between the alternate methods
of violating MCL 750.81d, and it misapprehends the purpose of the statute and the larger statutory
scheme. As explained in Morris, the Legislature has grouped together alternate means of resisting
and obstructing arrest that similarly amount to physical interference or threatened physical
interference with an officer’s performance of his or her duties. Morris, 314 Mich App at 407-412.
Even if “not everyone would agree” that the alternatives set forth in the statute are morally
equivalent, it is clear that such equivalence could reasonably be found. Schad, 501 US at 643.
Similarly, defendant has not shown that obstruction of a police officer could never be considered
the moral equivalent of the more violent behaviors set forth in MCL 750.81d. See id. at 643-644
(“The proper critical question is not whether premeditated murder is necessarily the moral
equivalent of felony murder in all possible instances of the latter”; “[t]he question, rather, is
whether felony murder may ever be treated as the equivalent of murder by deliberation . . . ”)
(emphasis added). See also Johnson, ___ Mich App at ___; slip op at 2 (To succeed on a facial
challenge, “[t]he fact that the . . . [a]ct might operate unconstitutionally under some conceivable
set of circumstances is insufficient.”) (quotation marks and citation omitted). The primary purpose
of the statute is to protect police officers from harm, a purpose that is rationally and reasonably
served by criminalizing alternate acts that could encompass both violent and nonviolent resistance
given the potential for even nonviolent resistance to necessitate a physical response by, and thus a




potential risk of physical injury to another.” Mosley, 575 F3d at 605 (quotation marks and citations
omitted).
6
  The defendant in Morris argued that “MCL 750.81d(1) is facially overbroad because nothing in
the statute limits how an individual can be said to have ‘resisted,’ ‘obstructed,’ or ‘opposed’ a
police officer, and so it is possible that asking simple questions of an officer could be construed as
criminal.” Morris, 314 Mich App at 405.


                                                 -8-
risk of harm to, the police. See People v Vasquez, 465 Mich 83, 94-98; 631 NW2d 711 (2001)
(opinion by MARKMAN, J.).
         Moreover, while defendant focuses solely on MCL 750.81d(1), when MCL 750.81d is
considered as a whole, it is clear that the Legislature did not ignore different levels of
blameworthiness or culpability, but in fact identified conduct that was more blameworthy and
created a scheme for more harshly punishing more severe conduct. That is, while
MCL 750.81d(1)-(4) each deal with situations in which an individual “assaults, batters, wounds,
resists, obstructs, opposes, or endangers” an officer lawfully in performance of his or her duties,
the penalty increases depending on whether the conduct causes “bodily injury requiring medical
attention,” MCL 750.81d(2); “a serious impairment of a body function,” MCL 750.81d(3); or
death, MCL 750.81d(4). In other words, to the extent MCL 750.81d(1) encompasses both violent
and nonviolent conduct, it does so in the context of acts that cause no injury or, at most, harm less
than bodily injury requiring medical treatment. Such a grouping of alternative means to a common
end does not evince a clear moral disparity. Rather, the value choices inherent in defining the
means to commit the offense were appropriately made in the first instance by the Legislature, see
Schad, 501 US at 638, and the Legislature’s choices in MCL 750.81d reasonably reflect notions
of equivalent blameworthiness or culpability, see id. at 643.

        Further, defendant ignores that prior to MCL 750.81d’s enactment in 2002, Michigan has
long defined resisting and obstructing to include the purported disparity about which defendant
complains—namely, the potential to commit the offense by both violent and nonviolent means.
See People v King, 236 Mich 405, 411-412; 210 NW 235 (1926) (rejecting argument that the
defendants were “not guilty of resisting” simply “because they did not resort to physical
violence”). Michigan’s history and current practice is far from unique in defining resisting and
obstructing to include violent and nonviolent acts. Indeed, precedent from numerous jurisdictions
supports that resisting and obstructing a police officer can be committed with or without the use
of violence. See generally 66 ALR 5th 397, § 2 (compiling cases and example of nonviolent acts
amounting to resisting or obstructing arrest). Thus, under Schad, Michigan’s history of defining
resisting arrest to include both violent and nonviolent acts, and the current widespread practice of
defining resisting arrest to encompass both violent and nonviolent acts, strongly supports the
rationality and fundamental fairness of the Legislature’s establishment of alternate means of
violating MCL 750.81d that could encompass behavior that is both violent and nonviolent. See
Schad, 501 US at 640-642.
        On the whole, all the pertinent considerations identified in Schad demonstrates that MCL
750.81d(1) sets forth alternative means of committing a single offense rather than separate and
distinct offenses. Because the Legislature did not exceed the constitutionally “permissible limits
in defining criminal conduct,” there was no constitutional violation in submitting the alternatives
in MCL 750.81d to the jury as alternate means for committing a single offense. See Schad, 501
US at 631. Accordingly, defendant fails to carry his burden of showing that MCL 750.81d is
facially unconstitutional.7



7
  In the course of his due-process argument, aside from his discussion of Schad, defendant briefly
raises some tangential arguments regarding cases involving sentencing. Specifically, defendant



                                                -9-
           B. UNANIMITY – ALTERNATE ACTS ESTABLISHING ACTUS REUS

        Defendant also argues that, even if MCL 750.81d is not facially unconstitutional under
Schad, it is unconstitutional as applied to him because the prosecution failed to present a single,
coherent theory regarding how he violated the statute but instead argued and offered evidence to
establish that he committed varied acts against different officers and thus violated MCL 750.81d
in a variety of ways. According to defendant, this left the jury with “nearly infinite permutations”
by which to find him guilty without agreeing as to which officers he specifically resisted or
obstructed or how his conduct violated the statute. In these circumstances, defendant contends a
specific unanimity instruction was warranted to ensure that the jury agreed on the factual bases for
the offenses at issue.

        As an initial matter, while defendant styles this argument as an as-applied challenge, the
substance of his argument relates less to Schad, i.e., the constitutional bounds of the Legislature’s
ability to set forth alternative means of violating a statute, and more to whether the “the
prosecution’s proofs and arguments necessitated a specific unanimity instruction in this case . . .
.” Cooks, 446 Mich at 514-515 & n 16. Accordingly, we will address defendant’s argument that,
under the facts of this case, a specific unanimity instruction was required. See People v Latz, 318
Mich App 380, 385; 898 NW2d 229 (2016) (“[C]ourts are not bound by the labels a party gives to
an argument but rather by the substance of the argument.”).

        A defendant has a right to a unanimous verdict and a jury instruction on unanimity. People
v Martin, 271 Mich App 280, 338; 721 NW2d 815 (2006), aff’d 482 Mich 851 (2008). The trial
court in this case provided the jury with a general instruction on unanimity. And “[u]nder most
circumstances, a general instruction on the unanimity requirement will be adequate.” Id.
However, “if alternative acts allegedly committed by defendant are presented by the state as
evidence of the actus reus element of the charged offense,” a general unanimity instruction will
not be adequate if “1) the alternative acts are materially distinct (where the acts themselves are
conceptually distinct or where either party has offered materially distinct proofs regarding one of
the alternatives), or 2) there is reason to believe the jurors might be confused or disagree about the
factual basis of defendant’s guilt.” Cooks, 446 Mich at 524.

        In defendant’s case, he was charged with four counts under MCL 750.81d. The charges
related to four incidents involving several different officers, which defendant now claims left the
jury with endless factual permutations on which to find him guilty without requiring agreement as
to what acts he committed. However, in actuality, the four counts related to four distinct incidents:
(1) the events at the library, (2) the events inside Starbucks involving two officers, (3) the events
outside Starbucks involving another officer, and (4) the events at Eastern Michigan University


cites Apprendi v New Jersey, 530 US 466; 120 S Ct 2348; 147 L Ed 2d 435 (2000), asserting that
it stands for the proposition that a jury should unanimously determine all facts relevant to the extent
of a defendant’s punishment. However, Apprendi, is a sentencing case that did not involve any
consideration of the due-process question under Schad. Moreover, Schad, in fact rejected similar
sentencing-related arguments as irrelevant to the due-process question whether conviction under a
multitheory statute was constitutionally permissible. See Schad, 501 US at 644 n 9. Thus,
defendant’s reliance on Apprendi is misplaced.


                                                 -10-
involving two officers. As to each count, the jury was instructed regarding the officer or officers
related to that specific count. The jury was also specifically instructed that the counts were
separate charges and that the jury must consider the crimes separately in light of the evidence.
Specific evidence was also presented regarding defendant’s conduct during each separate incident.
There was, in other words, no risk of the jury confusing the separate incidents or being confused
about the need to unanimously agree that defendant violated MCL 750.81d during each incident.
Cf. People v Bailey, 310 Mich App 703, 719; 873 NW2d 855 (2015) (rejecting need for specific
unanimity instruction in a case with multiple victims and multiple charges of criminal sexual
conduct because there was “no risk” of juror confusion regarding “their obligation to unanimously
find that defendant sexually penetrated each victim”).

        Recognizing that the jury was presented with the charges as clearly separate factual
incidents, there is also no merit to defendant’s argument regarding the need for a specific unanimity
instruction because each individual count involved acts that were not materially distinct,
conceptually or in terms of the proofs involved. See Cooks, 446 Mich at 524. For example, the
first charge involved one officer and the incident at the library. Although defendant’s conduct
during the incident—e.g., struggling, spitting, attempting to flee, and pulling away from the
officer—involved multiple acts, these multiple acts occurred during a single transaction with an
officer, and the evidence regarding the acts—consisting of testimony and video—was materially
identical. See id. at 522, 528. The analysis is the same with regard to the other incidents. Each
incident involved multiple acts that could constitute a violation of MCL 750.81d(1), but these acts
occurred in a short period of time, during a single transaction, and the evidence presented to
establish the acts was materially identical.8 On these facts, a specific unanimity instruction was
not required. Defendant has not established plain error affecting his substantial rights from the
trial court’s failure to provide a specific unanimity instruction. See People v Van Dorsten, 441
Mich 540, 545; 494 NW2d 737 (1993).

       Affirmed.

                                                               /s/ Douglas B. Shapiro
                                                               /s/ Kathleen Jansen
                                                               /s/ Jane M. Beckering




8
  Defendant emphasizes that the incident inside Starbucks and the incident at Eastern Michigan
University each involved two police officers. But this fact alone does not necessarily require a
specific unanimity instruction when, although there were two officers involved during each
incident, “regardless of which officer each member of the jury had in mind, all 12 jurors
determined that defendant had knowledge he was resisting or obstructing a police officer.” Morris,
314 Mich App at 413 n 8. We note also that, while defendant now attempts to differentiate between
the different officers, he did not present different defenses regarding the different officers at trial.
See Cooks, 446 Mich at 523-524 & n 26.


                                                 -11-